DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 to 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al (2017/0328651).
The Rozga et al reference teaches a heat exchanger with is a single crystal sapphire tube, note entire reference.   The sapphire consists of an outer wall extending in the axial direction.  There are a plurality of through holes extending in the axial direction on the inside of the tube figures 3 and 4.  There is also a wall which partitions the inside of the tube .  The wall connects to the surface of the tube and extends from a central axis which is parallel to second axis of the sapphire tube, note para 0037 and 0038.  The sole difference between the instant claims and the prior art is the crystal axis of the sapphire outer wall and partition wall.  However, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable 
In regards of claim 2, the Rozga et al reference teaches a surrounding outer wall of the plurality of through holes ,note fig 5.
 In regards of claim 3, the Rozga et al reference teaches the through holes can be non-circular, note figure 3 and 4.
In regards of claim 4, the Rozga et al reference teaches the through holes in the outer periphery in the axial direction, figures 3 and 4.
In regards of claim 5, the Rozga et al reference teaches the through holes having the same shape, note figures.
In regards of claim 6, the Rozga et al reference teaches the sapphire as a flow passage member para 0036-0038.
In regards of claim 7, the Rozga et al reference teaches the use of the sapphire tubes as heat exchangers in semiconductor devices, note para 0003-0008.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al (2017/0328651) in view of Fonte (2014/0202379).
The Rozga et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the process of formation.  However, the Fonte reference teaches using edge defined film growth of sapphire, where a melt is supplied and pulled through a mold by using a seed crystal to orientation the sapphire.  The pulled sapphire has the shape of the mold, note para 0004.  It would have been obvious to one of ordinary skill in the art to modify the Rozga et al reference by the teachings of the Fonte reference to grow the sapphire tube with partitions and through holes increasing the use of the tube in devices.  

			Examiner’s Remarks

The remaining reference are merely cited of interest as showing the state of sapphire growth using molds and the seed pulling method.

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714